IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

              Appellant,

 v.                                                   Case No. 5D15-3573

CARLOS FRANCISCO CHAVECO,

              Appellee.

________________________________/

Opinion filed September 2, 2016

Appeal from the Circuit Court
for Orange County,
Timothy R. Shea, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellant.

Christopher R. Kaigle, of The Kaigle Law
Firm, P.A., Orlando, for Appellee.


      ON MOTION FOR CLARIFICATION, REHEARING AND WRITTEN OPINION


PER CURIAM.

       We deny Appellee’s motion for written opinion as moot, deny the motion for

rehearing, and grant the motion for clarification. We withdraw the previous opinion and

substitute the following in its place.
       The State appeals an order granting the motion to suppress filed by Appellee. The

State contends that the police had reasonable suspicion that Appellee was operating or

in actual physical control of a motor vehicle while under the influence of alcohol in violation

of section 316.193, Florida Statutes (2015). Based on the record before us, we agree.

Accordingly, we reverse the order under review and remand this case for further

proceedings.


       REVERSED and REMANDED.

SAWAYA, ORFINGER and BERGER, JJ., concur.




                                              2